Exhibit 10.1
AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT is entered into as of December 31, 2008, by and between
Kaiser Aluminum Corporation, a Delaware corporation (the “Company”), and Jack A.
Hockema (the “Executive”). Terms not defined in this Amendment shall have the
meaning set forth in the Agreement (as defined below).
     WHEREAS, the Company and the Executive entered into that certain Employment
Agreement dated as of July 6, 2006 (the “Agreement”) and wish to amend the
Agreement to assure that (i) any payments under the Agreement that constitute a
deferral of compensation within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), comply with the requirements
of Section 409A to avoid the imposition of excise taxes, and (ii) any payments
under the Agreement that qualify for an exemption from deferred compensation
treatment under Section 409A satisfy the requirements of such exemption.
     NOW, THEREFORE, the parties agree as follows:
     1. Section 4.1 of the Agreement is amended to provide that the payments
described in Sections 4.1(i) and (iii) will be paid in the 30-day period
following the date of the Executive’s termination of employment.
     2. The first sentence of the second paragraph of Section 4.5 of the
Agreement is amended in its entirety to read as follows:
For purposes of this Agreement, “Good Reason” shall mean, without the
Executive’s consent, the occurrence of any of the following during the Term:
(A) any material reduction in the Executive’s Base Salary, target bonus
opportunity or benefits pursuant to Section 3 of this Agreement; (B) a material
change in the Executive’s position causing it to be of materially less stature
or responsibility, or a change in the Executive’s duties, authorities,
responsibilities or reporting relationship; (C) the Company materially breaches
this Agreement; or (D) the Executive is not nominated for election to the Board
or the Executive is not timely renominated for election to the Board or is
involuntarily removed from the Board under circumstances that would not
constitute Cause or Disability hereunder; provided, however, that the Executive
must provide written notice to the Company of the existence of the Good Reason
no later than 90 days after its initial existence and the Company shall have a
period of 30 days following receipt of such written notice during which it may
remedy in all materials respects the Good Reason condition identified in such
written notice; and provided further that the Executive must terminate
employment with the Company no less than two years following the initial
existence of the Good Reason condition identified in such written notice.
     3. Any expense reimbursements required to be made under the Agreement shall
be for expenses incurred by the Executive during his lifetime and shall be made
not later than December 31st of the year following the year in which the
Executive incurs the expense; provided that in no event shall the amount of
expenses eligible for payment or reimbursement, or in-kind benefits provided, by
the Company in one calendar year affect the amount of expenses to

 



--------------------------------------------------------------------------------



 



be paid or reimbursed, or in-kind benefits to be provided, in any other calendar
year. The Executive’s right to expense reimbursement shall not be subject to
liquidation or exchange for another benefit. Any payment that becomes due to the
Executive under Section 4.6.3 of the Agreement shall be paid to the Executive no
later than December 31 of the calendar year following the calendar year in which
the Excise Tax is paid.
     4. For the avoidance of doubt, to the extent that any provision of the
Agreement provides for the continued exercise of Options following the
Executive’s termination of employment, such Options shall be exercisable for the
period provided in the Agreement, but in no event beyond the end of the original
term of such Options.
     5. To the extent that the Agreement provides for the payment of “deferred
compensation” (within the meaning of Section 409A) to the Executive or the
Executive’s beneficiaries upon or as a result of the Executive’s termination of
employment, the Executive shall be considered to have experienced a termination
of employment as of the date that the Executive incurs a “separation from
service” within the meaning of Section 409A.
     6. Each payment or benefit to which the Executive becomes entitled under
the Agreement will be considered, and is hereby designated as, a separate
payment for purposes of Section 409A (and consequently the Executive’s
entitlement to such payment or benefit will not be considered an entitlement to
a single payment of the aggregate amount to be paid).
     7. If the Company makes a good faith determination that a payment under the
Agreement (i) constitutes a deferral of compensation for purposes of
Section 409A, (ii) is made to the Executive by reason of his separation from
service, (iii) at the time such payment would otherwise be made, the Executive
is a “specified employee” within the meaning of Section 409A (and using the
identification methodology specified by the Company from time to time), and
(iv) a delay in payment is required in order to avoid the imposition of excise
taxes under Section 409A and such delay is not already provided for by the
Agreement, then the payment shall be delayed until the earlier of (A) the first
business day following the six-month anniversary of the Executive’s separation
from service, or (B) the Executive’s death.
     8. The provisions of this Amendment supersede and replace in their entirety
any conflicting provision set forth in the Agreement. Except as specifically
amended hereby, the Agreement will continue in full force and effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            KAISER ALUMINUM CORPORATION
      By   /s/ John M. Donnan         Name:   John M. Donnan        Title:  
Senior Vice President, Secretary and
General Counsel   

2



--------------------------------------------------------------------------------



 



            EXECUTIVE
        /s/ Jack A. Hockema         Jack A. Hockema         

3